Citation Nr: 0809847	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar and cervical 
spine disorders. 

2.  Entitlement to service connection for dental trauma.   

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife and appellant's daughter




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He also has had periods of service in the National 
Guard.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2008, the veteran appeared before the undersigned 
Veterans Law Judge and offered testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran seeks service connection for a cervical spine and 
lumbar spine disability.  His service medical records show 
that in April 1969, was treated for a stiff neck.  On his 
February 1970 separation examination report, clinical 
evaluation of the spine was noted to be abnormal, and pectus 
excavation was noted.  

After service, private records show that in August 2003, 
magnetic resonance imaging (MRI) of the lumbar spine showed 
degenerative disc disease of the L5-S1, consistent with 
annualar tear at the posterior margin of the annular fibrosis 
L5-S1.  In January 2004, the veteran was treated on two 
occasions for back and neck pain.  On the second visit, the 
examiner diagnosed cervical disc and lumbar disc disease with 
radiculopathy.  In an October 2007 statement, a private 
examiner, Dr. McGinley, reported that the veteran had been 
seen since 1994 and that on visits from that date he had 
already had long term neck problems relating back to his 
service in Vietnam.  The examiner stated that he would supply 
actual records, if they are needed.  The claims folder 
contains records from Dr. McGinley, dated from 2002 to 2004.  
Attempts should be made, therefore, to obtain the complete 
treatment records from the veteran's private physician.  
Records from Dr. Crosby should also be obtained.  See Hearing 
transcript dated February 13, 2007, page 14.

The veteran testified at his Board hearing in February 2008 
that he injured his back when he was hit by a truck, and that 
while he did not receive treatment for back pain, he has had 
back pain from that time on.  His service medical records 
show that he was struck by a 3/4 ton truck in August 1968.  He 
has not been examined by VA regarding his cervical and lumbar 
complaints, and at his February 2008 hearing before the 
Board, he requested a VA examination.  

The veteran has service in the National Guard.  The RO has 
made several attempts to obtain his National Guard records, 
without success.  He testified in February 2008 that he 
injured his back on several occasions when he was in the 
National Guard when he was stationed at Camp Shelby in the 
late 1980s and when he was at Fort Campbell.  He reported 
treatment in the Tennessee and Mississippi National Guard.  
The record indicates that the RO contacted the Tennessee 
National Guard in an attempt to locate records; however, an 
attempt to locate records from the Mississippi National Guard 
has not been undertaken.  Additionally, the veteran's 
National Guard service dates have not been verified, 
including the dates of the veteran's active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  In light 
of the above, further efforts should be made in order to 
locate the veteran's National Guard records and to verify his 
period of National Guard service.

The veteran seeks service connection for dental trauma.  The 
record shows that he injured his lip during service in June 
1968.  In June 1991, a VA dentist stated that the June 1968 
injury noted to be a laceration of the alvoeloar margin is 
dental trauma to the lower four incisors, which were later 
removed.  The dentist further stated that teeth 24 and 25 
were lost due to the documented trauma.  A VA Dental Rating 
Sheet is of record, dated June 26, 1991.  In a letter to the 
veteran dated June 1, 2005, the RO informed him that he was 
already service connected for trauma to teeth 24 and 25, for 
treatment only.

In his April 2005 claim, the veteran requested service 
connection for dental trauma, referencing the 1968 injury.  
Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection for a dental disorder 
is also considered a claim for VA outpatient dental 
treatment.  To establish entitlement to service connection 
for a tooth, the veteran must have sustained a combat wound 
or other in-service trauma.  See 38 U.S.C.A. § 1712; 38 
C.F.R. § 3.381(b).  Dental disabilities which may be awarded 
compensable disability ratings are set forth under 38 C.F.R. 
4.150.  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible, if where the lost masticatory surface 
cannot be restored by suitable prosthesis, but only when the 
bone loss is a result of trauma or disease but not the result 
of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.  

The veteran has not undergone a VA dental examination, and he 
has requested that one be performed.  Additionally, the RO 
wrote to the veteran to provide him with the notice required 
by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2007) in June 2005.  The letter provided generic information 
in regard to establishing service connection for a claimed 
disorder.  However, the veteran is seeking to establish 
service connection for dental trauma which has specific 
requirements.  As such, he should be provided with notice 
appropriate to the claim.  

At his February 2008 Board hearing, the veteran stated that 
there are recent and relevant VA treatment records regarding 
his service-connected bilateral hearing loss.  The most 
recent VA outpatient treatment records are dated in 2002.  
The recent treatment records are not on file and must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  As the case must be remanded for the 
foregoing reason, the veteran should be afforded an 
additional VA examination for his hearing loss.

Finally, it appears that the veteran may have applied for 
Social Security Administration (SSA) disability benefits in 
1979.  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the veteran is 
already service connected for trauma to 
teeth 24 and 25, for treatment only.  
Send him notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 for 
service connection for dental trauma, 
specific to the requirements of his 
claim.  

2.  Contact the National Personnel 
Records Center and request copies of the 
veteran's complete National Guard medical 
records, dated from 1982 to 2005.  

3.  Attempt to obtain the veteran's 
medical records from the Mississippi 
National Guard, through all appropriate 
channels.  In this regard, contact the 
veteran to obtain information regarding 
his service, including the specific units 
in which he served, and the dates of such 
service.  

4.  Obtain verification of the complete 
dates and types of the veteran's service, 
whether it was active duty, active duty 
for training, or inactive duty training.  
All periods of active duty for training 
or inactive duty training should be 
separately noted.  This should be done 
through the National Personnel Records 
Center, the Mississippi National Guard, 
the Tennessee National Guard, and/or 
other official channels, as necessary.

5.  Ask the veteran to specify the dates 
that he was treated for dental trauma at 
the Nashville VA Medical Center (VAMC) 
since his separation from service, and 
make arrangements to obtain his records.  
Also, make arrangements to obtain his 
complete treatment records from the 
Nashville VAMC (i.e., for hearing loss, 
dental trauma, and cervical spine and low 
back disorders), dated from August 2002, 
forward.  

6.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Crosby, dated from 1970 forward, and 
his complete treatment records from James 
H. McGinley, M.D., dated from 1994 
forward.  

7.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, in approximately 
1979.

8.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  All indicated tests and 
studies should be performed.  

The examiner should offer an opinion as 
to the etiology of any current cervical 
spine or lumbar spine disabilities.  The 
examiner should state whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed cervical or lumbar 
spine disorder had its onset during 
active service or is related to any in-
service disease or injury.    

Complete rationale must be provided for 
all opinions and conclusions reached.  

9.  Schedule the veteran for a VA 
audiometric evaluation to determine the 
extent of his bilateral hearing loss 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder has been reviewed.  

Complete rationale must be provided for 
all opinions and conclusions reached.  

10.  Schedule the veteran for a VA dental 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be reviewed by the dentist 
performing the examination.  

The dentist should provide an opinion as 
to whether it is at least as likely  as 
not (50 percent probability or  higher) 
that any current dental disability was 
causally related to service trauma, 
including the laceration the veteran was 
treated for in June 1968. 

Complete rationale must be provided for 
all opinions and conclusions reached.  

11.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal is denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


